Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/US19/32232.
The amendment filed on May 4, 2022 has been entered.
Claims 1-15 and 23-24 are pending.

Election/Restrictions
 Applicant’s election of Group I with a species election of (1) Aspergillus niger strain NRRL 566 as the fungi strain, (2) KDG aldolase gene of SEQ ID NO:2 which encodes a KDG aldolase of SEQ ID NO:1, and (3) deletion mutation of the KDG aldolase coding sequence in the reply filed on May 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The claims have been broadly interpreted to encompass any fungi or any Aspergillus genetically modified to reduce any endogenous or exogenous polypeptide having 2-keto-3-deoxy-gluconate (KDG) aldolase enzyme activity or KDG aldolase enzyme activity classified as EC 4.1.2.51 or reduce KDG aldolase activity of any polypeptide having 50-100% sequence identity to SEQ ID NO:1 by mutation/deletion of a polynucleotide encoding said polypeptide. Therefore, the claims are drawn to a genus of genetically modified fungi or Aspergillus having reduces KDG aldolase activity of a genus of polypeptides.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “reduced KDG aldolase enzyme activity” in fungi or Aspergillus fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a genetically modified Aspergillus niger having a deletion of the polynucleotide encoding its endogenous KDG aldolase having the amino acid sequence of SEQ ID NO:1 and resulting in reduced KDG aldolase activity.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the above genetically modified A. niger and the structure of clamed genetically modified fungi or Aspergillus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, fungal or Aspergillus KDG aldolase must be known to reduce its activity in fungi or Aspergillus.  However, the specification does not disclose how to isolate KDG aldolase from any fungi or any Aspergillus.  At the time the invention was filed, neither the specification nor the art discloses KDG aldolase from any fungi or any Aspergillus other than the KDG aldolase isolated from A. niger having the amino acid sequence of SEQ ID NO:1, see 4.1.2.1. UniProt Database – form PTO-892 and EC 4.1.2.51. BRENDA Database – PTO-892). Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any fungi or any Aspergillus having reduced KDG aldolase activity.  Therefore, the specification does not provide an actual reduction to practice of the claimed genus of genetically modified fungi or Aspergillus because the specification fails to disclose the structure features of a KDG aldolase derived from any fungi or any Aspergillus, which must be known to reduce its activity in said fungi or Aspergillus. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Regarding claim 9, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 50-99% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which amino acids or which 1-50% of the amino acids can vary from SEQ ID NO:1 and result in a polypeptide having KDG aldolase activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  The claimed invention is that of reducing activity of an enzyme and the structure of the enzyme must be known.  However, since there is no disclosure of the domains responsible for fungal or Aspergillus KDG aldolase activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about fungal or Aspergillus KDG aldolase  to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:1 as representative of other fungal or Aspergillus KDG aldolase. 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-2 and 5-13. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (WO 00/37667 – form PTO-1449), Elshafei (Enzyme and Microbial Technology. 11(6). 367-369. – form PTO-1449), Binder (WO 2016/141148– form PTO-1449), and Ju (US 2015/0118730 – form PTO-892).
Regarding claims 1 and 5, Boston discloses reducing activity of enzymes that catalyze KDG into other downstream products in host cells, thus increasing yield of KDG (page 2 and page 12, lines 20-26). Regarding claims 6-7, Boston discloses deletions of nucleic acids encoding enzymes that catalyze KDG into other downstream product (page 7, lines 15-19).
Boston does not disclose KDG aldolase as the enzyme that catalyzes KDG into other downstream products nor using A. niger as the host cell.
Regarding claims 1, 8, and 13, Elshafei discloses that Aspergillus niger possesses all three enzymes necessary to produce KDG from glucose as well as a KDG aldolase, which catalyzes KDG into other downstream product (abstract and pages 368-369).
Regarding claim 1, Binder discloses a method of producing 2-keto-3-deoxy-gluconate (KDG) in fungi (page 6, lines 1-4, page 9, lines 21-32, and claims 1, 8, 10, 24, 27-29 and Figure 1). Regarding claims 2-3, Binding discloses that the fungi is Aspergillus niger (page 10, lines 21-32).
Regarding claim 4, Aspergillus niger strain NRRL 566 was known in the art, as disclosed by Ju ([0042]).
Therefore, in combing the teachings of Boston, Elshafei, Binding, and Ju, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of KDG in a fungi, such as A. niger, by reducing enzymes that catalyze KDG into other unwanted downstream products, such as KDG aldolase, by deleting the nucleic acid encoding said KDG aldoase.   One having ordinary skill in the art would have been motivated to so in order to increase production of KDG.  One of ordinary skill in the art would have had a reasonable expectation of success because Boston discloses deleting polynucleotides encoding enzymes that catalyze KDG into unwanted downstream products, Elshafei discloses that A. niger produces KDG and identifies a KDG aldolase and Binding discloses producing KDG in A. niger, and Ju discloses A. niger NRRL 566.
Therefore, the above references render claims 1-8 and 13 prima facie obvious.

Conclusion

	Claims 1-15 and 23-24 are pending.

	Claims 14-15 and 23-24 are withdrawn.

	Claims 1-13 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652